Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00023-CV

                              IN THE INTEREST OF B.G.G., a Child

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 13834
                          Honorable Albert D. Pattillo, III, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 24, 2021

DISMISSED FOR WANT OF PROSECUTION

           On February 11, 2021, the trial court clerk notified this court that the clerk’s record was

not filed when it was originally due because appellant had failed to pay or make arrangements to

pay the clerk’s fee for preparing the record and appellant was not entitled to appeal without paying

the fee. On February 23, 2021, this court ordered appellant to show cause in writing by March 5,

2021, why this appeal should not be dismissed for want of prosecution. Appellant did not respond.

Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b).

Costs of the appeal are taxed against appellant.

                                                    PER CURIAM